DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 12/02/2020.
Claims 1, 3-15 and 17 are pending.
Claims 1 and 17 are independent.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1, 3-15 and 17 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanazawa et al. (US 2020/0144944).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (US 2015/0145454) in view Kanazawa et al. (US 2020/0144944).

Re claim 1, Kameyama teaches (Figures 1-9) a motor control apparatus, comprising:
a voltage control unit (processor 51) configured to control a voltage to apply to a plurality of coils in order to cause a rotor of a motor that includes the plurality of coils to rotate (para 21, 23 and 29);
a load determination unit (processor 51) configured to, based on an excitation current supplied to the plurality of coils when a rotation speed of the rotor is greater than a predetermined speed, determine a magnitude of a load of the motor (para 40); and
a detection unit (processor 51) configured to, set a detection condition of a stop position of the rotor based on the load torque (para 34), and to perform detection processing of the stop position of the rotor in accordance with the set detection condition (para 34-40); 
but fails to explicitly teach wherein the detection condition includes a number of times, and 
wherein the detection unit is further configured to detect the stop position of the rotor by detecting a physical quantity related to the stop position the number of times in the detection processing.
(Figures 1-3) wherein the detection condition includes a number of times (para 59-60; high signal or low signal with multiple electrical angles), and 
wherein the detection unit (13) is further configured to detect the stop position (stopping position) of the rotor by detecting a physical quantity (cogging torque) related to the stop position the number of times (30, 90, 150 degrees) in the detection processing (para 60).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kameyama with that taught by Kanazawa to provide more reliable control of the motor (see Kanazawa; para 12).

Re claim 3, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 1, wherein the detection unit is further configured to detect the stop position of the rotor based on the physical quantity for each of excitation phases (see Kameyama; para 27 and 45) that are detected in the detection processing by causing the voltage control unit to apply the voltage so that an excitation current is supplied to each of the excitation phases (see Kameyama; para 45), and
the excitation phases are permutations of two coils out of the plurality of coils (see Kameyama; para 45).

Re claim 4, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 3, wherein in the detection processing, the detection unit is further configured to detect the physical quantity for each of the excitation phases the number of times (see Kanazawa; para 59-60; high signal or low signal with multiple electrical angles), and
the detection unit is further configured to, when the number of times is two or more, detect the stop position of the rotor based on an average value of the physical quantity detected at each time for each of the excitation phases (see Kanazawa; para 60).

Re claim 5, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 4, wherein the number of times is two or more (see Kameyama; para 27), and
the detection unit is further configured to, for each of the excitation phases, when a difference of physical quantities detected each time is larger than a threshold value (see Kameyama; predetermined value), change the detection condition to an initial condition, and detect the stop position of the rotor based on the initial condition (see Kameyama; para 28).

Re claim 6, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 5, wherein the initial condition is a detection condition that is set when the load torque of the motor is smallest (see Kameyama; para 29).

Re claim 7, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 4, wherein the detection unit is further configured to increase the number of times when the load torque of the motor decreases (see Kameyama; para 40-41).

Re claim 8, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 3, wherein the detection condition includes a time period for causing the voltage control unit to apply the voltage (see Kameyama; para 29).

Re claim 9, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 8, wherein the physical quantity is a speed of a rising edge of the excitation current supplied to an excitation phase when the voltage control unit applies a voltage to the excitation phase (see Kameyama; para 42; takes the readings of the edges of the pulses).

Re claim 10, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 8, wherein the detection unit is further configured to shorten the time period when the load torque of the motor decreases (see Kameyama; para 26).

Re claim 11, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 3, wherein
the voltage control unit is further configured to apply a pulse voltage (see Kameyama; PWM), in which a duty ratio changes (see Kameyama; PWM), to an excitation phase for a predetermined time period, in the detection processing (see Kameyama; para 27), and
the detection condition includes a maximum value of the duty ratio of the pulse voltage (see Kameyama; para 28).

Re claim 12, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 11, wherein the physical quantity is a maximum value of the excitation current supplied to the excitation phase when the voltage control unit applies the pulse voltage to the excitation phase (see Kameyama; para 27-28).

Re claim 13, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 11, where the duty ratio of the pulse voltage decreases after increasing to the maximum value in the predetermined time period (see Kameyama; para 27-28).

Re claim 14, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 13, where, in the predetermined time period, the duty ratio of the pulse voltage changes with time in a sinusoid from 0 to 0, passing through a maximum value (see Kameyama; para 29).

Re claim 15, Kameyama in view of Kanazawa teaches the motor control apparatus according to claim 11, wherein the detection unit is further configured to decrease the maximum value of the duty ratio of the pulse voltage when the load torque of the motor decreases (see Kameyama; para 27-28).

Re claim 17, Kameyama teaches (Figures 1-9) an image forming apparatus, comprising:
a rotation member (26) for conveying a sheet along a conveyance path (27, para 18);
an image formation unit (24) configured to form an image on the sheet that is conveyed on the conveyance path (para 18);
a motor (151) configured to drive the rotation member or the image formation unit (para 18); and
a motor control unit (14) configured to control the motor (para 20),
wherein
the motor control unit (14) comprises: 
a voltage control unit (processor 51) configured to control a voltage to apply to a plurality of coils in order to cause a rotor of a motor that includes the plurality of coils to rotate (para 21, 23 and 29);
a load determination unit (processor 51) configured to, based on an excitation current supplied to the plurality of coils when a rotation speed of the rotor is greater than a predetermined speed, determine a load torque of the motor (para 40); and
a detection unit (processor 51) configured to, set a detection condition of a stop position of the rotor based on the load torque (para 34), and to perform detection processing of the stop position of the rotor in accordance with the set detection condition (para 34-40),

wherein the detection unit is further configured to detect the stop position of the rotor by detecting a physical quantity related to the stop position the number of times in the detection processing.
Kanazawa teaches (Figures 1-3) wherein the detection condition includes a number of times (para 59-60; high signal or low signal with multiple electrical angles), and 
wherein the detection unit (13) is further configured to detect the stop position (stopping position) of the rotor by detecting a physical quantity (cogging torque) related to the stop position the number of times (30, 90, 150 degrees) in the detection processing (para 60).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kameyama with that taught by Kanazawa to provide more reliable control of the motor (see Kanazawa; para 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846